internal_revenue_service number release date index number ------------------------------------------------------------ --------------------- ------------------------------ ----------------------------- ------------------------------------------------------------ --------------------- -------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------ telephone number -------------------- refer reply to cc psi plr-114688-05 date november ------------------------------------------ ----------------------------------------------------------------------------------------- legend taxpayer qprt ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------- child date date year a b law firm x dear ------------ -------------------------------------------------- ----------------------- ----------------------- ------- -- -- ---------------------------- ------------------------------------------------------------- this is in response to a letter dated date submitted on your behalf by your authorized representative requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_2632 with respect to the automatic allocation of generation-skipping_transfer gst_exemption to a transfer to a qualified_personal_residence_trust qprt the facts and representations submitted are summarized as follows plr-114688-05 pursuant to the terms of qprt x is to be held for the exclusive benefit of on date in year taxpayer established qprt an irrevocable_trust for the benefit of her child child the trustee of qprt is taxpayer taxpayer transferred a one-half interest in x her residence to qprt on date taxpayer for a years trust term upon the expiration of the trust term x is to be held in trust for b years for the benefit of child if child survives the b-year period the property in qprt is to be distributed to her outright if child does not survive the b-year period the property in qprt is to be distributed to child’s living descendants either by child’s exercise of a limited testamentary_power_of_appointment or by the terms of the qprt the trust term and estate_tax_inclusion_period etip for the transfer of x to qprt ended on date at the present time x is being held for the exclusive benefit of child taxpayer timely filed a form_709 united_states gift and generation-skipping_transfer_tax return for her year transfer of the remainder_interest in the qprt to child taxpayer’s form_709 was prepared by law firm taxpayer did not intend to allocate any of her gst_exemption to the transfer and the tax law in year did not provide for an automatic allocation of gst_exemption to lifetime transfers to gst trusts however subsequent to the transfer on date and prior to the termination of the etip on date sec_2632 was amended resulting in an automatic allocation of taxpayer’s gst_exemption to her transfer to the qprt effective on date taxpayer now requests an extension of time to make an election under sec_2632 to have sec_2632 not apply to the indirect_skip deemed to have been made upon termination of the etip with respect to the qprt as of date sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of certain taxes and charitable deductions sec_2631 as in effect at the time of the transfer in this case provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst sec_2632 effective for transfers subject_to the gift or estate_tax after sec_2632 provides that the term indirect_skip means any transfer of plr-114688-05 exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable date and to etips ending after date provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred property other than a direct_skip subject_to the gift_tax made to a gst_trust sec_2632 provides in part that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the trust falls within any of six enumerated exceptions sec_2632 provides that an indirect_skip to which sec_2642 applies shall be deemed to have been made only at the close of the estate_tax_inclusion_period the fair_market_value of such transfer shall be the fair_market_value of the trust property at the close of the estate_tax_inclusion_period an individual makes an inter_vivos transfer of property and the value of such property would be includible in the gross_estate of such individual if such individual died immediately after making such transfer other than by reason of sec_2035 any allocation of gst_exemption to such property shall not be made before the close of the estate_tax_inclusion_period and the value of such property shall be determined under sec_2642 sec_2642 provides in part that the term estate_tax_inclusion_period means any period after the transfer described in sec_2642 during which the value of the property involved in such transfer would be includible in the gross_estate of the transferor if he died allocation of gst_exemption not apply to an indirect_skip under sec_2632 or sec_2632 sec_2632 provides that the election shall be deemed to be timely if filed on a timely filed gift_tax_return for the calendar_year in which the transfer was made or deemed to have been made pursuant to sec_2632 or on such later date or dates as may be prescribed by the secretary sec_2642 provides that for purposes of determining the inclusion_ratio if under sec_2632 an individual may elect to have the automatic plr-114688-05 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that in the case of a transfer subject_to sec_2642 the estate_tax_inclusion_period the election is to be made by attaching a statement election out statement to a form_709 filed on or before the due_date for timely filing of the form_709 for the calendar_year in which the etip closes the form_709 with the attached statement must be filed whether or not any transfer was made in the calendar_year for which the form_709 was filed and whether or not a form_709 otherwise would be required to be filed for that year the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers prior year transfers that are subject_to sec_2642 the estate_tax_inclusion_period and to which the election out is to apply must be specifically described or otherwise identified in the election out statement sec_2642 provides in relevant part that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an election under sec_2632 sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides in relevant part that under sec_2642 the time for electing out of the automatic allocation rules is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an election described in sec_2632 under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory plr-114688-05 election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2632 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make the election out of the automatic allocation of gst_exemption under sec_2632 with respect to the transfer to the qprt the election should be made in accordance with the provisions of sec_26_2632-1 of the regulations the supplemental form_709 and election out statement are to be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed with respect to the qualification of qprt as a qualified_personal_residence_trust under sec_2702 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries plr-114688-05 enclosures copy for sec_6110 purposes copy of letter cc
